DETAILED ACTION
1.	Claims 1-7 of U.S. Application 17/190645 filed on March 3, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on March 3, 2021 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (JP 2016129446, see English Machine Translation attached).
Regarding claim 1, Ito teaches (see figs. 1, 4 and 5 below [fig. 4 used to show details that a present but not shown in figure 5]) a stator (10) of a rotating electrical machine for a vehicle (for a vehicle is an intended use limitation not given patentable weight (Abstract, page 2), 
the stator (10) comprising: a coil (14) wound around a stator core (12) having a cylindrical shape centered on an axis (fig. 1; page 1); 
a bus bar (28, 32) connected to the coil (14) (fig. 4; page 3); and 
a temperature sensor (34) that measures a temperature in the bus bar (28, 32) (pages 4-5), 
wherein: the bus bar (28, 32) has a bus bar main body (28b, 28d, 32b, 32d) that is extended into an elongated shape, and a connection terminal (28a, 28e, 32a, 32e) that connects the bus bar main body (28b, 28d, 32b, 32d) and the coil (14) to each other (pages 3-4); 
a first bent part (28c) that is bent so as to form a pair of first opposite surfaces (see annotated fig. 5 below) facing each other, and a second bent part (32c) that is bent so as to form a pair of second opposite surfaces (see annotated fig. 5 below) facing each other are provided side by side in the bus bar main body (28b, 28d, 32b, 32d) (pages 4-5); 
one of the pair of first opposite surfaces (see annotated fig. 5 below) and one of the pair of second opposite surfaces (see annotated fig. 5 below) are located in the same plane, and the other of the pair of first opposite surfaces (see annotated fig. 5 below) and the other of the pair of second opposite surfaces (see annotated fig. 5 below) are located in the same plane; and the temperature sensor (34) is retained by being inserted through a gap between the pair of first opposite surfaces (see annotated fig. 5 below) and a gap between the pair of second opposite surfaces (see annotated fig. 5 below) (pages 4-5).

    PNG
    media_image1.png
    399
    679
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    263
    478
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    451
    474
    media_image3.png
    Greyscale

Regarding claim 2/1, Ito teaches (see figs. 1, 4 and 5 above) the bus bar main body (28b, 28d, 32b, 32d) is extended into an elongated shape in a circumferential direction of the stator core (12); and the first bent part (28c) and the second bent part (32c) are extended toward an outer circumferential side in a radial direction of the stator core (12) and then bent toward an inner circumferential side in the radial direction (Abstract; pages 3 and 5).
Regarding claim 3/2/1, Ito teaches (see figs. 1, 4 and 5 above) the first bent part (28c) and the second bent part (32c) are each bent into a U-shape in a plane including the axis (pages 3-5).
Regarding claim 4/2/1, Ito teaches (see figs. 1, 4 and 5 above) a thickness direction of the bus bar main body (28b, 28d, 32b, 32d) is a direction parallel to the axis; and the connection terminal (28a, 28e, 32a, 32e) has a structure of being extended from the bus bar main body toward the inner circumferential side in the radial direction and then bent in a direction parallel to the axis (fig. 4; pages 3-4).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Nakamura et al (Nakamura) (U.S. Patent No. 6429556).
Regarding claim 7/1, Ito teaches (see figs. 1, 4 and 5 above) the coil (14) is one of Y-connected three-phase coils; and the bus bar main body (28b, 28d, 32b, 32d) is a neutral conductor of the coil (Abstract; pages 3-4).
Ito does not explicitly teach the coils are Y-connected.
However, Nakamura teaches the coils are Y-connected (col. 2: 65-67) in order to provide ease of manufacture and low costs (Nakamura, col. 1: 36-40).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ito and provide the coils are Y-connected as  taught by Nakamura in order to provide ease of manufacture and low costs (Nakamura, col. 1: 36-40).


Allowable Subject Matter
9.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Murooka (U.S. PGPub No. 20200274422) teaches a temperature sensor in a rotating electric machine is disposed or installed on a surface of a temperature detection object. The temperature detection object, i.e., an installation portion, has a thickness. The temperature sensor has an inner case housing a detector element. The inner case is made of resin. The inner case has a thickness. A temperature detecting device has an outer case housing the temperature sensor. The outer case is made of resin.
Mizutani (U.S. PGPub No. 20160329764) teaches a stator for a rotary electric machine includes a stator core, three-phase coils, and a neutral point connection conductor. The three-phase coils are wound around the stator core. The neutral point connection conductor is connected to each of the three-phase coils. The neutral point connection conductor includes a linear conductor that is bent. The linear conductor includes two end portions and an overlapping portion in which the conductor is folded back and doubled up. One of the two end portions is connected to one-phase coil of the three-phase coils. The other of the two end portions is connected to another-phase coil of the three-phase coils. The overlapping portion is connected to the remaining-phase coil of the three-phase coils.
Ikemoto (U.S. PGPub No. 20130270973) teaches a rotary electric machine includes: a coil conductor that is fitted to a core of the rotary electric machine to form a coil; a neutral line connected to a neutral point of the coil; and a temperature sensor, on which the neutral line is wound to be in contact therewith, and that detects a temperature of the neutral line, wherein the neutral line is, in a region thereof that is in contact with the temperature sensor, equal in cross-sectional area to the coil conductor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834